Citation Nr: 0632196	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  03-04 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for human immunodeficiency 
virus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from March 1982 to May 1985 
and Navy Reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, that denied the veteran's 
claim of entitlement to service connection for human 
immunodeficiency virus (HIV).  The veteran perfected a timely 
appeal and requested an informal hearing before a Decision 
Review Officer (DRO) at the RO.  However, he did not report 
for his scheduled DRO hearing in August 2006.

A review of the claims file shows that, in July 2001, the 
veteran filed claims of entitlement to service connection for 
kidney disease and renal failure.  To date, however, the RO 
has not adjudicated either of these claims.  Accordingly, 
these claims are referred to the RO for appropriate 
disposition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case. Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Veterans 
Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.

The Board notes that the record is unclear on whether all of 
the veteran's VA treatment records have been obtained.  On VA 
Form 21-526 filed in July 2001, the veteran stated that he 
had been treated at the VA Medical Center (VAMC) in San 
Francisco, California ("VAMC San Francisco"), from 1991 to 
1996.  However, the RO did not request these records when it 
contacted VAMC San Francisco later that same month, in July 
2001, and requested the veteran's outpatient treatment 
records for "AIDS 9/96."  A review of the claims file 
indicates that VAMC San Francisco responded to the RO's 
request with outpatient treatment records dated in 1996 and 
1997 but did not indicate whether other records were 
available for the veteran.  More importantly, a review of VA 
medical records in the veteran's claims file shows that they 
consistently refer to a diagnosis of HIV in 1991.  The United 
States Court of Appeals for Veterans Claims has held that VA 
is on constructive notice of all documents generated by VA, 
even if the documents have not been made part of the record 
in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992).  Thus, on remand, the veteran's outstanding VA 
treatment records should be obtained.

The Board also notes that the veteran's Social Security 
Administration (SSA) records and outstanding private 
treatment records have not been obtained.  The veteran 
reported on outpatient treatment in July 1999 that he was 
"on disability and receives $754 a month."  A VA social 
worker confirmed with SSA in January 2001 that the veteran 
received SSA benefits.  A review of the veteran's claims file 
indicates that he reported receiving treatment at Cedars 
Sinai Medical Center in Los Angeles, California.  In December 
2005, the veteran "expressed [a] desire to be transferred to 
Cedars, where his primary physician is located."  
Accordingly, these records also should be obtained on remand.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

To date, the veteran has not been scheduled for VA 
examination to determine the nature and etiology of his HIV.  
On remand, the veteran should be scheduled for such 
examination.  A copy of the claims file must be provided to 
the examiner prior to completing the examination report, and 
claims file review should be noted in the examination report.  
All appropriate tests should be performed.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (holding that the 
"fulfillment of the statutory duty to assist . . . includes 
the conduct of a thorough and contemporaneous medical 
examination . . . so that the evaluation of the claimed 
disability will be a fully informed one").  

Finally, the Board notes that the DRO stated in an informal 
conference report dated on August 2, 2006, that he would 
"proceed to a decision" on the veteran's currently appealed 
claim.  However, the record is unclear as to whether a DRO 
decision was issued before the appeal was forwarded to the 
Board on August 16, 2006.  Accordingly, on remand, a copy of 
any DRO decision issued after the veteran failed to report 
for his informal hearing in August 2006 should be associated 
with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Veterans Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Make arrangements to obtain a copy of 
any SSA decision denying or granting 
disability benefits to the veteran.  
Request from SSA copies of all the 
documents or evidentiary material that was 
used in considering the veteran's claim 
for disability benefits.

3. Ask the veteran to identify all VA and 
non-VA physicians who have treated him for 
HIV since his separation from service.  
Obtain outstanding VA treatment records 
(e.g., VAMC San Francisco since 1991) that 
have not already been associated with the 
claims file.  Once signed releases are 
received from the veteran, obtain 
outstanding private treatment records 
(e.g., Cedars Sinai Medical Center) that 
have not already been associated with the 
claims file.  A copy of any negative 
response(s) should be included in the 
claims file.

4.  Schedule the veteran for VA 
examination to determine the nature and 
etiology of his HIV.  The claims folder, 
to include a copy of this REMAND and any 
additional evidence secured, must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims file was reviewed.  
Any indicated studies should be performed.  
The examiner is requested to provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), as least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's HIV is 
related to his active service.  If there 
is no such relationship, the examiner 
should specifically indicate so in the 
report.  Any opinion expressed should be 
accompanied by a written rationale with 
evidence in the claims file and/or sound 
medical principles.

5.  Following completion of the foregoing, 
readjudicate the claim with consideration 
of all requirements under 38 U.S.C.A. § 
5103.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC). 
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of all 
evidence received since the August 2002 
Statement of the Case and discussion of 
all pertinent laws and regulations 
including, but not limited to, 38 U.S.C.A. 
§ 5103.  Allow an appropriate period of 
time for response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to comply with due process considerations 
and to obtain additional information.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

